       Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CINCINNATI INSURANCE COMPANY,                    )
as subrogee of S&S ALLOY STEEL, INC.,            )
                                                 )
                              Plaintiff,         )
                                                 )
               v.                                )       Case No. 2:21-cv-02001
                                                 )
MAKITA U.S.A., INC.,                             )
                                                 )
                              Defendant.         )
                                                 )


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Makita U.S.A., Inc. (hereinafter “Makita” or “Defendant”), with a full reservation of any and all

rights, claims, and defenses of any nature whatsoever, including, but not limited to objections to

service, venue, and statute of limitations, hereby removes the above-captioned action from the

District Court of Leavenworth County, State of Kansas, to the United States District Court for the

District of Kansas. In support of its removal, Defendant states as follows:

       1.      On or after December 3, 2020, Plaintiff Cincinnati Insurance Company, as subrogee

of S&S Alloy Steel, Inc. (“Plaintiff”), filed its Petition against Makita in the District Court of

Leavenworth County, State of Kansas, Case No.: 2020-CV-000250.

       2.      On December 14, 2020, Plaintiff served a Summons and Petition on Makita. True

and correct copies of these documents are attached hereto as Exhibit A.

       3.      Makita timely files this Notice of Removal within thirty days after Plaintiff’s

service of process. 28 U.S.C. § 1446(b)(1).
       Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 2 of 6




        4.      As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because (i) the Court has original jurisdiction under 28 U.S.C. § 1332 and (ii)

Defendant has satisfied the procedural requirements for removal.

        I.      THE PARTIES ARE COMPLETELY DIVERSE AND THE
                AMOUNT-IN-CONTROVERSY REQUIREMENT IS SATISFIED.

        5.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332 because

it is a civil action between citizens of different states in which the amount in controversy exceeds

$75,000, exclusive of interest and costs. Thus, this action may be removed to this Court pursuant

to 28 U.S.C. § 1441.

                A.      The Parties are Completely Diverse.

        6.      Plaintiff is, and has been at all relevant times, an Ohio insurance company with its

principal place of business located in the State of Ohio. (Pet. ¶ 1.) Accordingly, Plaintiff is a citizen

of Ohio. See 28 U.S.C. § 1332(c)(1).

        7.      Plaintiff’s insured, S&S Alloy Steel, Inc. (S&S), is, and has been at all relevant

times, a corporation organized under the laws of the State of Kansas with its principal place of

business in Kansas. (Pet. ¶ 3). Accordingly, Plaintiff’s insured is a citizen of Kansas. See 28 U.S.C

§ 1332(c)(1).

        8.      Defendant Makita is, and has been at all relevant times, a corporation organized

and existing under the laws of the State of California with its principal place of business in

California. Accordingly, Makita is a citizen of California. See 28 U.S.C. § 1332(c)(1).

        9.      In accordance with 28 U.S.C. § 1332(a)(1), complete diversity of citizenship exists

because the parties are citizens of different states. Furthermore, this action is removable because

Defendant is not a citizen of the state in which this action was commenced. See 28 U.S.C. §

1441(b)(2).



                                                   2
       Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 3 of 6




               B.      The Amount-In-Controversy Requirement is Satisfied.

       10.     Plaintiff’s Petition is a subrogation property damage case alleging damages in

excess of $1.5 million. (Pet. ¶ 13.) As such, this representation along with the extent of the

economic damages alleged in Plaintiff’s Petition establishes that the amount in controversy

exceeds $75,000. Id.

       11.     As an initial matter, the Petition states that Plaintiff has to date paid its insured “an

amount in excess of $1.5 million.” Id. Plaintiff also requests, in its prayer for relief, “damages in

a fair and reasonable amount in excess of $75,000.00.” (Pet. Prayer for Relief.) The amount in

controversy is ordinarily determined by the allegations of the complaint, or, where they are not

dispositive, by the allegations in the notice of removal. Lonnquist v. J.C. Penney Co., 421 F.2d

597, 599 (10th Cir.1970), See also Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir.) cert

denied, 516 U.S. 863, 116 S.Ct. 174, 133 L.Ed.2d 114 (1995) (the amount in controversy is

determined by the complaint, if dispositive.). Here, the allegations in Plaintiff’s Petition are

dispositive as to the amount in controversy.

       12.     Plaintiff seeks recovery for damages allegedly caused by a defective Makita

battery, battery charger, or power tool (“the Products”). According to the Petition, the Products

allegedly caused a fire on the property of S&S, causing damage to the property, its contents, and

a vehicle. (Pet. ¶ 9.) As a result of the fire, Plaintiff claims to have sustained damages in an

unspecified amount exceeding $1.5 million. (Pet. ¶ 13).

       13.     The amount in controversy requirement is satisfied by Plaintiff’s allegations of,

inter alia, damage to property and personal property.

       II.     MAKITA HAS SATISFIED THE PROCEDURAL REQUIREMENTS
               FOR REMOVAL.

       14.     No previous application has been made for the relief requested herein.



                                                  3
       Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 4 of 6




       15.      Plaintiff served its Summons and Petition upon Makita on December 14, 2020.

Consequently, this Notice of Removal is timely pursuant to 28 U.S.C. §§ 1441 and 1446, as it is

being filed within thirty days after service of the Summons and Petition upon Makita.

       16.      Makita’s Notice of Removal is properly directed to this Court pursuant to 28 U.S.C.

§ 1446(a) as the United States District Court for the District of Kansas encompasses the District

Court of Leavenworth County, Kansas, where Plaintiff’s action is pending.

       17.      As required by 28 U.S.C. § 1446(a), Makita encloses herewith as Exhibit A which

includes all process, pleadings, and orders served upon Makita in this action.

       18.      Contemporaneous herewith and pursuant to 28 U.S.C. § 1446(d), Makita is filing a

written notice of this removal with the clerk of the Circuit Court of Leavenworth County, Kansas,

where Plaintiff’s action is pending, and serving copies of this Notice of Removal and the written

notice of same on all counsel of record. A true and correct copy of this document is attached hereto

as Exhibit B.

       19.      Removal of this case is just and proper. This Court has original jurisdiction over

this matter pursuant to 28 U.S.C. §1332(a) because there is complete diversity of citizenship

between the parties, and the amount in controversy, exclusive of interests and costs, exceeds the

sum of $75,000. Accordingly, this action is properly removed to this Court pursuant to 28 U.S.C.

§ 1441.

       WHEREFORE, Makita U.S.A., Inc. respectfully removes this action to this Court from the

District Court of Leavenworth County, Kansas, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.




                                                 4
       Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 5 of 6




Dated: January 4, 2021                        Respectfully submitted,

                                              BERKOWITZ OLIVER LLP

                                              By:      /s/ Christina M. Wahl
                                                    Christina M. Wahl, KS Bar #23406
                                                    2600 Grand Boulevard, Suite 1200
                                                    Kansas City, Missouri 64108
                                                    Telephone: (816) 561-7007
                                                    Facsimile: (816) 561-1888
                                                    E-mail       cwahl@berkowitzoliver.com

                                              and

                                                    Jonathan T. Barton
                                                    (Pro Hac Vice application to be filed)
                                                    W. David Mueller
                                                    (Pro Hac Vice application to be filed)
                                                    STANTON | BARTON, LLC
                                                    8000 Maryland Avenue, Suite 450
                                                    St. Louis, Missouri 63105
                                                    Telephone: (314) 455-6500
                                                    Facsimile: (314) 455-6524
                                                    E-mail:      jbarton@stantonbarton.com
                                                    E-mail:      dmueller@stantonbarton.com

                                              Attorneys for Defendant Makita U.S.A., Inc.



                                 CERTIFICATE OF SERVICE

        This is to certify that on January 4, 2021, I electronically filed the above pleading with
the Clerk of Court using the CM/ECF system, which will cause the document to be served upon
all counsel of record. I further certify that a true and correct copy was e-mailed to the following
counsel of record:

               Mark A. Ferguson
               Gates Shields Ferguson Swall Hammond, P.A.
               10990 Quivira, Suite 200
               Overland Park, Kansas 66210
               Telephone: (913) 661-0222
               Facsimile: (913) 491-6398
               Email:      MarkFerguson@GatesShields.com




                                                 5
Case 2:21-cv-02001-JWL-ADM Document 1 Filed 01/04/21 Page 6 of 6




     Anooj M. Thakrar
     Grotefeld Hoffmann
     Shepherd Mountain Plaza
     6034 West Courtyard Drive, Suite 200
     Austin, Texas 78730
     Telephone: (737) 226-5600
     Facsimile: (312) 601-2402
     E-mail:     athakrar@ghlaw-llp.com

     Attorneys for Plaintiff


                                    /s/ Christina M. Wahl
                                Attorney for Defendant Makita U.S.A., Inc.




                                   6
